Case: 10-30358     Document: 00511230605          Page: 1    Date Filed: 09/10/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                        September 10, 2010

                                     No. 10-30358                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



VIOLET B. COLLINS,

                                                   Plaintiff–Appellant,
v.

NATIONAL FLOOD INSURANCE PROGRAM,

                                                   Defendant–Appellee.




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:06-CV-8547


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Violet Collins appeals the district court’s grant of summary judgment
dismissing her flood insurance claims. For the following reasons, we affirm.
                                              I
        Collins, a New Orleans homeowner, was issued a Standard Flood
Insurance Policy (SFIP) by the Federal Emergency Management Agency (FEMA)
through Encompass Insurance Company as part of the National Flood Insurance


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30358        Document: 00511230605         Page: 2     Date Filed: 09/10/2010

                                        No. 10-30358

Program (NFIP). Under the policy, Collins’s property was insured for $225,000
in building coverage and $12,500 in contents coverage. Collins’s house sustained
flood damage as a result of Hurricane Katrina. She contacted FEMA to provide
notification of her flood damage, and FEMA sent an adjuster to her house. The
adjuster issued a report assessing Collins’s loss at a value less than the policy
limits, and FEMA subsequently sent her a payment based on the report.
Because the adjuster missed certain items, Collins sent supplemental
documentation to her insurance provider. FEMA then issued two additional
checks for her flood claims.
      Collins filed suit against Encompass and the NFIP, alleging that the
payments on her flood claims were insufficient. Encompass and NFIP moved for
summary judgment on the ground that Collins failed to file proof of loss within
a year and was thereby barred from seeking a supplemental payment. The
district court granted the defendants’ motion for summary judgment. Collins
now appeals.
                                              II
      We review the grant of a motion for summary judgment de novo, applying
the same standard as the district court.1 We view the evidence in the light most
favorable to the non-moving party and avoid credibility determinations and
weighing of the evidence.2           Summary judgment is appropriate when the
competent summary judgment evidence demonstrates that there are no genuine
issues of material fact and the moving party is entitled to judgment as a matter




      1
          Threadgill v. Prudential Sec. Group, Inc., 145 F.3d 286, 292 (5th Cir. 1998).
      2
          Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 896 (5th Cir. 2002).

                                               2
   Case: 10-30358            Document: 00511230605              Page: 3   Date Filed: 09/10/2010

                                             No. 10-30358

of law.3 An issue of material fact is genuine if a reasonable jury could return a
verdict for the nonmovant.4
                                                   III
         Collins asserts that the district court erred in dismissing her claims for
failure to file proof of loss. Under the NFIP, an insured cannot file a lawsuit
seeking additional benefits under the policy unless the insured can prove
compliance with all SFIP requirements.5 We strictly construe and enforce these
policy requirements.6 Article VII(J)(4) of the SFIP requires that an insured
submit a sworn proof of loss.7 “[A]n insured’s failure to provide a complete,
sworn proof of loss statement, as required by the flood insurance policy, relieves
the federal insurer’s obligation to pay what otherwise might be a valid claim.” 8
Generally, an insured is required to submit proof of loss within 60 days of the
loss.9       But FEMA extended the requirement for Hurricane Katrina claims,
allowing the insured to submit proof of loss within one year of the loss.10
         Collins contends that she was not required to file proof of loss because (1)
in the aftermath of Hurricane Katrina NFIP waived the requirement of filing
proof of loss and (2) NFIP was estopped from requiring Collins to file proof of




         3
             Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).
         4
             Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
         5
         Marseilles Homeowners Condo. Ass’n Inc. v. Fid. Nat. Ins. Co., 542 F.3d 1053, 1055
(5th Cir. 2008).
         6
             Forman v. Fed. Emergency Mgmt. Agency, 138 F.3d 543, 545 (5th Cir. 1998).
         7
             See 44 C.F.R. pt. 61, app. A(2), art. VII(J)(4).
         8
             Gowland v. Aetna, 143 F.3d 951, 954 (5th Cir. 1998).
         9
             Marseilles, 542 F.3d at 1055.
         10
              Id.

                                                    3
   Case: 10-30358          Document: 00511230605        Page: 4    Date Filed: 09/10/2010

                                         No. 10-30358

loss. Alternatively, Collins contends that she substantially complied with the
proof-of-loss requirement.
       Collins’s first argument—that FEMA waived the proof-of-loss requirement
in an August 31, 2005 memorandum written by David Maurstad, the then
Acting Federal Insurance Administrator—is foreclosed by our precedent. In
Marseilles Homeowners Condominium Association Inc. v. Fidelity National
Insurance Co., we explicitly held that Maurstad’s memorandum did not “render
permissive the requirement to file a proof of loss prior to filing suit.” 11
Accordingly, Collins’s argument in this regard has no merit.
       Collins next argues that the NFIP is estopped from requiring her to
provide proof of loss since she received a letter from an insurance adjuster
informing her that the NFIP had waived the requirement for filing proof of loss.
However, even if we assume that the adjuster made this representation, “federal
regulations provide that no provision of the policy may be altered, varied, or
waived without the express written consent of the Federal Insurance
Administrator.”12 Because the Administrator did not waive the proof-of-loss
requirement and because the adjuster had no authority to do so, Collins’s
equitable estoppel argument fails in this regard. Further, because any payments
on Collins’s claim would come from the public treasury, Collins has essentially
asserted an estoppel claim against the government,13 and we have never upheld
such claims in the context of the NFIP.14




       11
            Id. at 1057.
      12
            Gowland, 143 F.3d at 951, 954 (citing 44 C.F.R. § 61.13).
      13
          See id. at 955 (explaining that payments pursuant to a policy under the NFIP “are
a direct charge on the public treasury”) (internal quotation marks omitted).
      14
            See Marseilles, 542 F.3d 1053, 1056 n.1 (5th Cir. 2008); Gowland, 143 F.3d at 955.

                                                4
   Case: 10-30358       Document: 00511230605         Page: 5     Date Filed: 09/10/2010

                                         No. 10-30358

       Finally, Collins asserts that she substantially complied with the proof-of-
loss requirements and argues that because she suffers from a debilitating eye
disease, full compliance was not required. Although Collins recognizes that we
have previously rejected arguments that substantial compliance satisfies the
proof-of-loss requirement,15 she contends that because of her eye disease she “is
a plaintiff who should be taken as she is under Louisiana law.”                     Collins,
however, fails to explain why Louisiana tort law would apply to her claim for
flood insurance proceeds or why, if applicable, this would exempt her from our
precedent requiring strict compliance with the SFIP proof-of-loss requirements.
Accordingly, her argument fails in this regard.


                                     *        *         *
       For the foregoing reasons, we AFFIRM the district court’s grant of
summary judgment.




       15
          See, e.g., Gowland, 143 F.3d at 953-54 (holding that notice of loss is “separate and
distinct” from the formal proof of loss required by the policy).

                                              5